Reasons for Allowance/Examiner’s Comments
Allowed Claims: 1-28. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed headset specifically including, as the distinguishing features in combination with the other limitations, the headset body having the claimed structure including the claimed concavity defining an open region as claimed, the fundus camera comprising an imager, and optics within a camera housing, the optics comprising a camera objective, the optics configured to direct light entering the camera objective to the imager, the mounting assembly coupling the camera housing to the headset body, the camera housing extending into the open region, the fundus camera positionable so that the camera field of view extends from the open region towards the eye of the user; wherein rotation of the fundus camera moves the camera objective within the open region, the rotation allowing adjustment of the position of the camera objective relative to an eye of a user when the headset is worn by the user. Specifically, with respect to independent claim 14, none of the prior art either alone or in combination disclose or teach of the claimed computer controlled method for fundus imaging specifically including, as the distinguishing features in combination with the other limitations, the headset body having the claimed structure including the claimed concavity defining an open region as claimed, a rotatable mounted fundus camera having a camera field of view extending from a camera objective toward the face of the user, rotation of the fundus camera moves the camera objective within the open region and changes a position of the camera objective relative to a user’s eye, receiving a first image of the eye captured by the fundus camera, adjusting the rotational position of the fundus camera based on the first image to change alignment of the camera objective with a pupil of the eye, and capturing a retinal image of the eye with the fundus camera after the rotational position of the fundus camera has been aligned. Specifically, with respect to independent claim 26, none of the prior art either alone or in combination disclose or teach of the claimed computer controlled method for fundus imaging specifically including, as the distinguishing features in combination with the other limitations, the headset body having the claimed structure including the claimed concavity defining an open region as claimed, the headset further comprising first and second rotatably mounted fundus cameras in the open region, the first fundus camera adjacent the first eye and the second fundus camera adjacent the second eye, adjusting a rotational position of the first and second fundus cameras based on an interpupillary distance between a pupil center of the first eye and a pupil center of the second eye, and capturing a plurality of retinal images with the first and second fundus cameras, each retinal image being a respective portion of the retina of the respective eye. 
Examiner’s Comments
	The 112 first paragraph rejections of claims 1, 4 and 5 as set forth in the prior office action have been withdrawn based upon applicant’s convincing arguments during the interview of June 8, 2022 for the reasons set forth in the Examiner’s Interview Summary of the same date. The additional 112 rejections and claim objections set forth in the prior office action have been overcome by applicant’s amendment of July 5, 2022. There being no outstanding issues and no pertinent prior art, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/
Primary Examiner, Art Unit 2872                                                                                                                                                                                             July 17, 2022